Exhibit 10.16

 

STOCK PURCHASE AGREEMENT

 

THIS STOCK PURCHASE AGREEMENT (the “Agreement”) is entered into this 10th day of
December, 2002 by and among SOUTH DAKOTA SOYBEAN PROCESSORS, LLC, a South Dakota
limited liability company (“SDSP”), URETHANE SOY SYSTEMS, CO., an Illinois
corporation (“USSC”), BRUCE KURTH, ED KURTH, JOHN KURTH, RICHARD KURTH, JOHN
WAWAK, and FORREST HICKMAN (collectively the “Sellers”).

 

RECITALS

 

A.            The Sellers desire to sell to SDSP, and SDSP desires to purchase
from the Sellers, 22,500 shares of USSC common stock (the “Purchased Shares”),
subject to the terms and conditions set forth in this Stock Purchase Agreement
(the “Agreement”).

 

B.            USSC desires to issue to SDSP, and SDSP desires to purchase from
USSC, an additional 28,125 shares of USSC common stock (the “Issued Shares”)
subject to the terms and conditions set forth in this Agreement.

 

C.            Other understandings have been agreed upon by the parties and are
set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the mutual promises set forth herein, the
parties agree as follows:

 

1.             SALE AND PURCHASE OF SHARES

 

1.1          Initial Transfers and Stock Dividends.  USSC is authorized to issue
100,000 shares of common stock. On the Closing Date, USSC shall declare a stock
dividend of 1.5 shares of common stock for each one share of common stock
outstanding.

 

1.2          Shares and Shareholders.  Schedule 1.2 sets forth common stock
ownership for each record owner of shares of the Company’s common stock,
including the transfers and sales described herein.

 

1.3          Sale of Shares.  On the Closing Date and subsequent to the
declaration of the stock dividend provided for in Section 1.1, Sellers shall
sell, transfer, convey, assign, and deliver to SDSP, and SDSP shall purchase,
acquire, and accept from Sellers, the Purchased Shares, free and clear of all
encumbrances, claims, liens, security interests or restrictions on transfer. 
The number of shares sold by each Seller is identified in

 

--------------------------------------------------------------------------------


 

Schedule 1.2.  All right, title and interest in and to the Purchased Shares
shall be transferred to SDSP at Closing, notwithstanding that SDSP shall pay the
purchase price in installments.  Sellers will pay any transfer taxes and excise
taxes incurred by any party in connection with the sale of the Purchased Shares.

 

1.4          Issuance of Shares.  On the Closing Date, USSC shall sell,
transfer, convey, assign and deliver to SDSP, and SDSP shall purchase, acquire
and accept from USSC, the Issued Shares free and clear of all encumbrances,
claims, liens, security interests, or restrictions on transfers.  All right and
title and interest in and to the Issued Shares shall be transferred to SDSP at
Closing, notwithstanding that SDSP shall pay the purchase price in
installments.  USSC will pay any transfer or issuance taxes and excise taxes
incurred by any party in connection with the sale of the Issued Shares.

 

1.5          Vote for Plan of Reorganization.  Following completion of the sale
of the Purchased Shares and Issued Shares on the Closing Date and any time
thereafter, USSC’s board of directors will review alternatives to USSC
continuing its business operations as an Illinois corporation taxed as a “C”
corporation for federal income tax purposes.  It will be the objective of the
board of directors to continue USSC’s business operations in a new business
structure that will allow for maximum distributions of cash with minimum tax
consequences.  Sellers hereby grant SDSP the right to vote their shares of
common stock in favor of the board of directors’ recommended plan of
reorganization.

 

1.6          Intellectual Property.  Following completion of the sale of the
Purchased Shares and Issued Shares on the Closing Date and any time thereafter,
Ultra Foam, Inc.  shall have a right of first refusal to purchase from USSC any
patent or patent applications for letters patent in the event that USSC (i) is
insolvent and in the process of liquidating its assets, or (ii) is operating or
in liquidation under a voluntary or involuntary bankruptcy petition, or (iii)
intends to sell, transfer or otherwise dispose of any patent or patent
applications for letters patent.  The right of first refusal shall only apply to
offers for sale, transfer or other disposition accepted by USSC.  USSC shall
provide Ultra Foam, Inc. with notice of the pending sale, transfer or other
disposition of one or more patents and/or applications for letters patent,
including identification of the patents and/or applications for letters patent,
the purchase price, other terms  and the name and address of the purchaser. 
Ultra Foam, Inc. shall have  60 days from the date of the notice within which to
match the third party purchaser’s offer by giving written notice to USSC and the
third party purchaser.  If Ultra Foam, Inc. timely exercises its right of first
refusal, Ultra Foam, Inc. shall purchase, and USSC shall sell, the patents
and/or applications for letters patent, and closing shall occur within sixty
(60) days following the giving of notice of exercise of the right of first
refusal.  If Ultra Foam, Inc. fails to timely exercise its right of first
refusal, then USSC shall be free to sell, transfer or dispose of the patents
and/or

 

2

--------------------------------------------------------------------------------


 

applications for letters patent to the third party purchaser in accordance with
the terms and conditions of the offer disclosed to Ultra Foam, Inc.

 

1.7          Payment of Ultra Foam Account. On the Closing Date, USSC shall pay
to Ultra Foam, Inc. the sum of $275,000.00.  Any remaining balance owed by USSC
to Ultra Foam, Inc. will be kept current. USSC shall release Ultra Foam and
Sellers from all personal guarantees of Ultra Foam and Sellers on the following
debts and obligations of USSC: (1) Master Lease No. 00-1006-01 dated October 6,
2000, between USSC, as lessee, and G & G Financial Services, as lessor, which
lease was assigned to LaSalle National Bank; and (2) Business Loan Agreement in
the principal amount of $100,000.00 dated December 3, 2001, between USSC and
LaSalle National Bank.

 

2.             PURCHASE PRICE

 

2.1          The purchase price for the Purchased Shares shall be $180.00 per
common share for a total of $4,050,000.00.

 

2.2          The purchase price for the Issued Shares shall be $160.00 per
common share for a total of $4,500,000.00.  The proceeds from the sale of the
Issued Shares shall be used by USSC as working capital and for the purchase of
capital assets in accordance with a plan of operation to be developed and
approved by USSC’s board of directors.

 

3.             PAYMENT OF PURCHASE PRICE

 

3.1          All payments of the purchase price for the Purchased Shares are
identified in Schedule 3.1.  All payments shall be without interest.  All
payments shall be by wire transfer or cashier’s check.  Payment of the purchase
price shall be completed as follows:

 

3.1.1       34% of the purchase price shall be paid to each Seller, his heirs or
assigns, within 90 days following the approval of a registration statement by
the United States Securities and Exchange Commission (“SEC”) for sale of
securities to be conducted by SDSP to raise the funds necessary to pay the
purchase prices for the Purchased Shares and Issued Shares, or the 365th day
following the Closing if SDSP has filed with the SEC the registration statement
within 60 days following the Closing, whichever is the earliest to occur (the “
First Funding Date”).  If SDSP has not filed with the SEC the registration
statement within 60 days following the Closing, the 365 day period referenced in
this Section 3.1.1 shall be reduced to 300 days.

 

3

--------------------------------------------------------------------------------


 

3.1.2       22% of the purchase price shall be paid to each Seller, his heirs or
assigns, on the first annual anniversary of the First Funding Date.

 

3.1.3       22% of the purchase price shall be paid to each Seller, his heirs or
assigns, on the second anniversary of the First Funding Date.

 

3.1.4       22% of the purchase price shall be paid to each Seller, his heirs or
assigns, on the third anniversary of the First Funding Date.

 

3.1.5       In the event SDSP sells all or substantially all of its shares of
USSC stock prior to the last date of payment of the purchase price as set forth
in Section 3.1.5 of this Agreement (“the Subsequent Sale”), SDSP shall pay in
full the purchase price for the Purchased Shares on or before the closing date
of the Subsequent Sale, provided, however, that the amount of the purchase price
due on said closing date shall not exceed the net sale proceeds realized by SDSP
in the Subsequent Sale.  For purposes of this section, “substantially all” shall
mean a number of shares that would give the purchaser of such shares a majority
of the total outstanding shares of USSC stock.  This section shall not apply if
the purchaser in the Subsequent Sale is a person, association, partnership,
limited liability company, corporation or joint stock company or trust that
directly or indirectly, through one or more intermediaries, controls, is
controlled by, or is under common control with SDSP.  Control shall be defined
as (i) ownership of a majority of the voting power of all classes of voting
stock or (ii) ownership of a majority of the beneficial interests in income and
capital of an entity other than a corporation.

 

3.2          The purchase price for the Issued Shares shall be paid by SDSP to
USSC in twelve (12) quarterly payments of Three Hundred Seventy-Five Thousand
and No/Dollars ($375,000.00).  The first payment will be due on the Closing Date
and will be prorated based upon the number of days remaining in the calendar
quarter from the date of the purchase of the Issued Shares.  The remaining
eleven (11) payments will be made on the first day of each calendar quarter
commencing January 1, 2003.  SDSP will make a final payment on October 1, 2006,
for the difference between $375,000.00 and the amount of the first, prorated
payment.  All payments shall be without interest.  All payments shall be by wire
transfer or cashier’s check.

 

4.             CLOSING

 

4.1          Date, time, and Place of Closing.  The closing of the transactions
(the “Closing”) described in this Agreement shall take place on a date and at a
time set by

 

4

--------------------------------------------------------------------------------


 

SDSP, but no later than January 1, 2003, unless otherwise agreed by the parties.
Subject to the terms and conditions set forth in this Agreement, the Closing of
the purchase and sale of the Purchased Shares and Issued Shares shall take place
at the offices of USSC, in Princeton, Illinois, or at such other place as may be
mutually agreed upon by the parties on the Closing Date.  Notwithstanding any
provision in this Agreement to the contrary, if SDSP has not obtained the
consents required by this Agreement, or determined that the due diligence
completed is satisfactory to SDSP, prior to the Closing Date, SDSP shall have
the right to terminate this Agreement by giving written notice to the other
parties.

 

4.2          Documents to be Delivered by Sellers at Closing.  At Closing,
Sellers shall deliver to SDSP the following instruments and other documents, in
each case, in such form as SDSP may reasonably request:

 

4.2.1       Consents from all persons from whom consent is required in order for
Sellers to enter into the transactions contemplated by this Agreement.

 

4.2.2       Stock certificates and respective stock powers representing the
Purchased Shares.

 

4.2.3       Releases of any encumbrances, claims, liens, security interests, or
restrictions upon the Purchased Shares.

 

4.3          Documents to be Delivered by SDSP at Closing.  At Closing, SDSP
will execute and deliver the following instruments and other documents:

 

4.3.1       To USSC, cashier’s check or wire transfer deposit confirmation in
the amount of the prorated $375,000.00 payment as provided in Section 3.2.

 

4.3.2       To USSC, identification of the five directors elected by SDSP, and
confirmation of the identity of SDSP’s Chief Executive Officer who shall serve
as President of the USSC Board of Directors.

 

4.4          Documents to be Delivered by USSC at Closing.  At Closing, USSC
shall execute and deliver to SDSP the following instruments and other documents,
in each case in such form as SDSP may reasonably request:

 

5

--------------------------------------------------------------------------------


 

4.4.1       A Writing in Lieu of Meeting of Directors (currently serving) of
USSC, in the form of Schedule 4.4.1, authorizing USSC to enter into this
Agreement, authorizing the stock dividend, and authorizing the issuance of stock
to SDSP.

 

4.4.2       Resignations from USSC’s officers and directors.

 

4.4.3       A Writing in Lieu of Meeting of Directors (newly elected) of USSC,
in the form of Schedule 4.4.3, electing officers, appointing a new registered
agent and registered office and approving Agreements and General Releases for
James N. Jackson and Richard W. Muckey.

 

4.4.4       Copies of signed Agreements and General Releases for James N.
Jackson and Richard W. Muckey.

 

4.5          Documents to be Delivered by Sellers and Thomas Kurth at Closing. 
At Closing, Sellers and Thomas Kurth shall execute and deliver the following
instruments and other documents, in each case in such form as SDSP may
reasonably request:

 

4.5.1       Identification of the two directors to be elected by Sellers and
Thomas Kurth.

 

4.6          Documents to be Delivered by the Shareholders of USSC.  At Closing,
USSC’s shareholders shall execute and deliver to SDSP the following instruments
and other documents, in each case in such form as SDSP may reasonably request:

 

4.6.1       A Writing in Lieu of Meeting of Shareholders of USSC, in the form of
Schedule 4.6.1, amending USSC’s By-Laws.

 

4.7          Documents to be Delivered by Thomas Kurth and Richard Kurth at
Closing.  At Closing, Thomas Kurth and Richard Kurth shall execute and deliver
to USSC the following instruments and other documents, in each case in such form
as SDSP may reasonably request:

 

4.7.1       In the case of Thomas Kurth, a Transitional Employment Agreement in
the form of Schedule 4.7.1.a.  In the case of Richard Kurth, an Employment
Agreement in the form of Schedule 4.7.2.b.

 

6

--------------------------------------------------------------------------------


 

4.7.2       Employee Non-Competition and Confidentiality Agreements in the forms
of Schedule 4.7.2.

 

4.8          Due Diligence.  SDSP has been conducting a due diligence review of
USSC’s assets, books, and operations.  USSC and Sellers hereby agree to
cooperate in good faith to assist SDSP in completing its due diligence review. 
SDSP will endeavor to complete its due diligence prior to January 1, 2003.
Notwithstanding the foregoing, SDSP’s failure to complete its due diligence
review within the time lines set forth herein shall not give USSC and Sellers
any right to terminate this Agreement or the transactions set forth herein, or
the right to damages arising from any delay in completing the due diligence
review.  SDSP’s due diligence review may include but not be limited to (i) a
review of USSC’s articles of incorporation and by-laws, (ii) completion of an
audit of USSC’s financial records by a certified public accountant selected by
SDSP, (iii) review of all of USSC’s contractual obligations, employment
obligations, liabilities, and guarantees, (iv) review of USSC’s assets,
including those not contained in the financial statements, (v) completion of an
environmental audit of USSC’s properties and business activities, including
compliance with Environmental Laws, as defined in Section 5.14.1 of this
Agreement, and (vi) a review of any stock options, warrants, conversion rights
or privileges, and offers to sell or issue securities of any kind. If requested
by USSC, SDSP will execute and deliver to USSC a Confidentiality Agreement as
part of the due diligence review.

 

5.             REPRESENTATIONS AND WARRANTIES OF USSC AND SELLERS

 

Bruce Kurth, Ed Kurth, John Kurth, Richard Kurth, John Wawak and Forrest
Hickman, each for himself represents and warrants to SDSP that the following
information is true and accurate to the best of his information, knowledge and
belief and USSC represents and warrant to SDSP that the following information is
true and accurate:

 

5.1          Authorization.  USSC has the authority to execute and deliver this
Agreement and to perform USSC’s obligations hereunder.  This Agreement is a
valid and legally binding obligation of USSC and Sellers, enforceable against
USSC and Sellers in accordance with its terms, except as the enforceability
thereof may be limited by bankruptcy, insolvency, reorganization, moratorium, or
other similar laws relating to the enforcement of creditors’ rights generally
and by general principles of equity (regardless of whether such enforceability
is considered in a proceeding in equity or at law).  Sellers will have at
Closing (i) good, absolute, and marketable title to the Purchased Shares, free
and clear of any liens, claims, encumbrances, security interests or restrictions
of any kind,

 

7

--------------------------------------------------------------------------------


 

and (ii) the complete and unrestricted right, power, and authority to sell,
transfer, and assign to SDSP the Purchased Shares in accordance with this
Agreement.  USSC will have at Closing (i) good, absolute, and marketable title
to the Issued Shares, free and clear of any liens, claims, encumbrances,
security interests or restrictions of any kind, and (ii) the complete and
unrestricted right, power, and authority to sell, transfer, and assign to SDSP
the Issued Shares in accordance with this Agreement.

 

5.2          Incorporation and Good Standing.  USSC is duly organized, validly
existing and in good standing under the applicable laws of the state of its
incorporation and has all necessary power and authority to own, lease, and
operate its properties and assets and to conduct its business as its business is
now being conducted.  USSC has delivered to SDSP complete and accurate copies of
USSC’s articles of incorporation and bylaws, including all amendments thereto. 
USSC is qualified to do business and is in good standing in each state in which
it transacts business.  USSC does not have any subsidiaries nor any direct or
indirect equity interest in any corporation, partnership, or other entity.

 

5.3          Capitalization.  The authorized capital stock of USSC consists of
100,000 shares of common stock, no par value, 25,000 shares of which are
outstanding.  The Purchased Shares and Issued Shares are collectively referred
to herein as the “Shares”.  The Shares have been validly authorized and issued,
are fully paid and non-assessable, and have not been issued in violation of any
preemptive rights, or of any federal or state securities law.  On the date
hereof, the Shares are owned beneficially and of record by the Sellers as set
forth on Schedule 1.2.  There are and will be on the Closing Date no outstanding
subscriptions, options, rights, warrants, convertible securities, or other
agreements or commitments obligating USSC or Sellers to issue any additional
shares of its capital stock of any class or any other securities of any kind
except for the agreement contained in James N. Jackson’s Employment Agreement,
and except for the outstanding convertible securities represented by a
Subordinated Convertible Note dated February 13, 2002, held by Richard P.
Kiphart.  There are no agreements that relate to the voting or control of the
Shares.

 

5.4          No Conflicts.  Neither the execution and delivery of this Agreement
nor the fulfillment of or compliance with the terms and provisions hereof will
violate, conflict with, or result in a breach of the terms, conditions or
provisions of, or constitute a default or an event which, with notice or lapse
of time or both, would constitute a default under, the articles of incorporation
or bylaws of USSC, any contract, agreement, mortgage, deed of trust, or other
instrument or obligation to which USSC and Sellers are parties or by

 

8

--------------------------------------------------------------------------------


 

which any of them is bound, or violate any provision of any applicable law or
regulation or of any order, decree, writ or injunction of any court or
governmental body, or result in the creation or imposition of any lien, claim,
restriction, security interest or encumbrance of any nature whatsoever on any
property or asset of USSC and Sellers or on the Shares.

 

5.5          Financial Statements.  USSC has delivered to SDSP copies of a
balance sheet for USSC dated October 31, 2002 (the “Balance Sheet Date”), and
the related statement of income (hereinafter collectively referred to as the
“Financial Statements”).  The Financial Statements  fairly present the financial
condition of USSC at the dates mentioned and the results of its operations for
the periods specified.  The Financial Statements disclose all of the debts,
liabilities, and obligations of any nature (whether absolute, accrued,
contingent, or otherwise, and whether due or to become due) of USSC as of the
Balance Sheet Date, reflect adequate reserves for all reasonably anticipated
losses, claims, and costs, and include appropriate reserves for all taxes and
other liabilities accrued or due at such dates but not yet paid.

 

5.6          Indebtedness For Borrowed Money; Contingent Obligations;
Guaranties.  USSC has delivered to SDSP complete and accurate copies of all
instruments evidencing or relating to USSC’s indebtedness for borrowed money. 
USSC is not in default or violation of any provision of any agreement evidencing
or relating to its indebtedness for borrowed money.  These copies set forth a
complete and accurate description of all contingent liabilities and guarantees
by USSC of any obligation or liability of any person or entity, including
without limitation any guaranties of installment sales contracts, leases or
customer purchase or lease paper sold to third parties, insurance or service
contracts or reimbursement commitments.

 

5.7          Tax Matters.  USSC has failed to file its 2000 and 2001 federal,
state, and local tax returns required to be filed by it.  Notwithstanding a
failure to file tax returns, all federal, state, local, and foreign income, ad
valorem, excise, b&o, sales, use, payroll, unemployment, and other taxes and
assessments that are due and payable by USSC have been properly computed, fully
paid, and discharged.  The only unpaid taxes that require payment by USSC or on
behalf of USSC, are current taxes not yet due and payable.

 

5.8          Transactions Since Balance Sheet Date.  Since the Balance Sheet
Date or as anticipated by this Agreement, (i) USSC has not incurred any debts,
liabilities, or obligations except current liabilities in the ordinary course of
business and except for those debts, liabilities and obligations identified in
Schedule 5.8 attached to this Agreement; discharged or satisfied any liens or
encumbrances, or paid any debts,

 

9

--------------------------------------------------------------------------------


 

liabilities, or obligations, except in the ordinary course of business;
mortgaged, pledged, or otherwise subjected to any lien or other encumbrance any
of its properties or assets; canceled any debt or claim; sold or transferred any
properties or assets except sales from inventory in the ordinary course of
business; nor entered into any transaction other than in the ordinary course of
business; (ii) there has not been any change in the financial condition, net
income, assets, liabilities, operations, or business of USSC other than changes
in the ordinary course of business, none of which, individually or in the
aggregate, has been material; (iii) there has not been any declaration, setting
aside or payment of any dividend or other distribution in respect of, or any
repurchase or acquisition of, the capital stock of USSC; (iv) USSC has not
issued any securities or options to purchase any securities of any nature
whatsoever; (v) USSC has not increased the compensation, commissions, bonuses,
or other remuneration payable to any officer, director, employee, or to any
other person or entity, whether now or hereafter payable; (vi) there has not
been any damage, destruction or loss (whether or not covered by insurance)
materially and adversely affecting the assets, properties or business of USSC;
(vii) USSC has not made any capital expenditure or commitment in excess of
$20,000.00 for additions to property, plant, or equipment; (viii) USSC has not
made any loan or advance to any person or entity, guaranteed any obligation or
liability of any person or entity, including (without limitation) any guaranties
of any installment sales contracts or leases, or given any indemnification to
any person or entity; (ix) USSC has not granted any waiver or release of any
claim or right, or canceled any debt or claim held by it; (x) USSC has not
amended or terminated any material contract, agreement, or license to which it
is a party; and (xi) USSC has not agreed, in writing or otherwise, to do or
permit any of the foregoing.

 

5.9          Litigation.  USSC and Sellers have provided complete and accurate
descriptions of all orders, decrees, writs or injunctions of any court or
governmental body applicable to USSC and Sellers and all legal actions, suits,
arbitrations, condemnation actions, or other proceedings pending or threatened
against USSC and Sellers with respect to the Shares, or against USSC or any of
its properties, assets, or business.  USSC and Sellers are not aware of any
facts that might result in any other action, suit, arbitration, or proceeding.

 

5.10        Compliance With Laws.  There are no existing violations of federal,
state, or local laws, ordinances, rules, codes, regulations, or orders by USSC
which might materially affect the properties, assets, or business of USSC.  USSC
is not subject to any restriction, judgment, order, writ, injunction, decree, or
award, which materially or

 

10

--------------------------------------------------------------------------------


 

adversely affects or is likely to materially or adversely affect the business,
operations, properties, assets, or condition (financial or otherwise) of USSC.

 

5.11        Contracts And Agreements.  USSC has provided a complete and accurate
description of all material contracts and agreements to which USSC is a party or
by which it or any of its property is bound.  All such contracts and agreements
are in full force and effect and neither USSC nor the other party are in breach
of any of the provisions thereof.  USSC is not a party to any contract or
agreement which materially or adversely affects or is likely to materially or
adversely affect the business, operations, properties, assets, or condition
(financial or otherwise) of USSC.

 

5.12        Personnel.  USSC has provided SDSP with copies of employment
agreements with James N. Jackson and Richard W. Muckey.  Bruce Kurth, Ed Kurth
and John Kurth dispute that these employment agreements are legally binding upon
USSC and warrant and represent that they as members of USSC’s board of directors
never authorized or approved the same.  Except as otherwise disclosed herein,
there does not exist between USSC and any person or entity any employment
agreements or contracts, oral or written, and all employees are employed at
will.  USSC is not a party to or bound by any collective bargaining agreement,
nor has USSC experienced any strikes, grievances, claims of unfair labor
practices, or other collective bargaining dispute.  USSC has not committed any
unfair labor practice.  There are no unions representing any employees of USSC. 
USSC has no knowledge of any organizational effort presently being made or
threatened by or on behalf of any labor union with respect to employees of
USSC.  USSC has paid or has made provision for the payment of all compensation
due any person or entity and has complied in all material respects with all
applicable laws, rules, and regulations relating to the employment of labor,
including those related to wages, hours, collective bargaining and the payment
and withholding of taxes, and has withheld and paid to the appropriate
governmental authority, or is holding for payment not yet due to such authority,
all amounts required by law or agreement to be withheld from the compensation of
its employees.

 

5.13        Full Disclosure.  No representation or warranty by USSC and Sellers,
in this Agreement or in any of the Schedules attached hereto, or other statement
in writing or certificate furnished or to be furnished to SDSP by or on behalf
of USSC and, Sellers in connection with the transactions contemplated by this
Agreement, contains or will contain any untrue statement of a material fact, or
omits or will omit to state a material fact necessary to make the statements
contained herein not misleading.

 

11

--------------------------------------------------------------------------------


 

5.14        Environmental.

 

5.14.1     USSC and Sellers represent and warrant that:

 

(a)           Any Hazardous Substances  generated, used, treated or stored on,
or transported to or from, any of USSC’s owned or leased real property or any
property adjoining any of USSC’s owned or leased real property have been in
compliance with Environmental Laws.

 

(b)           Hazardous Substances have not been stored, released or disposed of
on, under, or migrating from, or in groundwater under, any of USSC’s owned or
leased real property or any property adjoining any of USSC’s owned or leased
real property;

 

(c)           Environmental permits have been obtained and are in effect for the
operations conducted at USSC’s owned or leased real property;

 

(d)           There are no pending applications for issuance or renewal of any
Environmental Permits for the operations conducted at any of USSC’s owned or
leased real property;

 

(e)           USSC is in compliance with all applicable Environmental Laws and
the requirements of all Environmental Permits pertaining to its owned or leased
real property;

 

(f)            USSC has disposed of all wastes, including those containing any
Hazardous Substances, in compliance with all applicable Environmental Laws;

 

(g)           There are no past, pending or threatened administrative,
regulatory or judicial claims, actions, suits, investigations, demands,
proceeding or notices of violation relating in any way to any Environmental Law
or Environmental Permit (“Environmental Claims”) against USSC or Sellers;

 

(h)           There are no circumstances with respect to any parcel of USSC’s
owned or leased real property that could (i) form the basis of an Environmental
Claim against any USSC or any parcel of USSC’s owned or leased real property or
(ii) cause any parcel of USSC’s real property to be subject to any restrictions
on

 

12

--------------------------------------------------------------------------------


 

ownership, occupancy, use or transferability under any applicable Environmental
Law.

 

For purposes of this Section, the following definitions shall apply:

 

“Environmental Laws” means any federal, state or local or foreign statue, law,
rule or regulation relating to: (a) releases, discharges, spills, leaks or
emissions (or threatened releases, discharges, spills, leaks or emissions) of
Hazardous Substances; (b) the manufacture, handling, transport, use, treatment,
storage or disposal of hazardous Substances or materials containing hazardous
Substances; or (c) otherwise relating to pollution of the environment by
Hazardous Substances or the protection of human health form injury form
hazardous Substances.

 

“Environmental Permits” means all permits, licenses, approvals and other
authorizations required under applicable Environmental Laws.

 

“Hazardous Substances” means (a) substances, chemicals or materials in
concentrations regulated under any applicable federal, state or local or foreign
statute, law, rule or regulation, including, without limitation, the following
federal statues and their state counterparts, as well as such statues’
implementing regulations as amended from time to time and as interpreted by
administering agencies: the Hazardous Materials Transportation Act, the Resource
Conservation and Recovery Act, the Comprehensive Environmental Response,
Compensation and Liability Act, the Clean Water Act, the Safe Drinking Water
Act, the Atomic Energy Act, the Toxic Substances Control Act, the Federal
Insecticide, Fungicide, and Rodenticide Act, and the Clean Air Act; (b)
regulated concentrations of petroleum and petroleum products, radioactive
materials, asbestos in any form that is or could become friable, urea
formaldehyde, polychlorinated biphenyls and radon gas; and (c) any other
substances, chemical or materials in concentrations with respect to which a
federal, state or local or foreign agency requires environmental investigation,
monitoring, reporting or remediation.

 

5.15        Intellectual Property.  Schedule 5.15 sets forth a complete and
accurate description of all intellectual property presently in use by USSC,
which intellectual property includes (without limitation) patents, patent
applications for letters patent, trademarks, trade names, service marks,
copyrights, trade secrets, inventions, formulas, methods, processes. and any
other proprietary information or property.  There are no outstanding licenses or
consents to third parties granting the right to use any intellectual property
owned by USSC.  USSC owns and has the exclusive right to use its intellectual
property free and clear of any claims and without any conflict with the rights
of others.  No royalties or fees are payable by USSC to any third party by
reason of the use of any

 

13

--------------------------------------------------------------------------------


 

intellectual property by USSC.  No additional intellectual property is required
by USSC for the operation of its business.  The Sellers and all employees of
USSC have transferred and assigned to USSC all patents, trademarks, trade names,
service marks, copyrights, trade secrets, inventions, formulas, methods,
processes, and any other proprietary information or property developed by them
that is related to USSC’s business activities.

 

5.16        Employee Benefit Plans.  USSC has disclosed in writing to SDSP a
complete and accurate description of all pension, profit sharing, bonus,
deferred compensation, percentage compensation, severance pay, retirement,
health, stock option, insurance, or other employee benefit plans and
arrangements binding upon USSC.  USSC has complied with the provisions of and
has performed the obligations required of it under such plans and arrangements,
and USSC is not in default under any provision thereof in any manner.  There
have been no material defaults, breaches, or omissions by USSC or any fiduciary
under any of the plans or arrangements.  USSC has not incurred any liability of
any nature whatsoever not reflected in the Financial Statements under any
employee benefit plan or arrangement.

 

6.             REPRESENTATIONS AND WARRANTIES OF SDSP

 

SDSP represents and warrants to USSC and Sellers as follows:

 

6.1          Incorporation.  SDSP has been duly organized and is a valid
existing limited liability company under the laws of the State of South Dakota.

 

6.2          Authorization.  SDSP has the authority to execute and deliver this
Agreement and to perform its obligations hereunder.  This Agreement is a valid
and legally binding obligation of SDSP, enforceable against SDSP in accordance
with its terms, except as the enforceability thereof may be limited by
bankruptcy, insolvency, reorganization, moratorium, or other similar laws
relating to the enforcement of creditors’ rights generally and by general
principles of equity (regardless of whether such enforceability is considered in
a proceeding at law or in equity).

 

6.3          No Conflicts.  The execution and delivery of this Agreement and the
consummation of the transactions contemplated by this Agreement will not result
in any breach or violation of or default under any agreement or other instrument
to which SDSP is a party or by which it is bound.

 

6.4          Purchase Offer.  SDSP offered to purchase shares from all
shareholders of USSC, including Thomas Kurth and Richard Kurth, under the terms
and conditions set forth in this Agreement.  Thomas Kurth and Richard Kurth were
given full and fair

 

14

--------------------------------------------------------------------------------


 

opportunity to participate in the sale of Purchased Shares contemplated by this
Agreement.

 

7.             PRE-CLOSING COVENANTS

 

7.1          Conduct of Business by USSC Prior to the Closing Date.  USSC and
Sellers shall cause USSC to conduct its operations according to the ordinary and
usual course of business reasonably consistent with past and current practices,
to maintain and preserve its assets, properties, insurance policies, business
organization, and advantageous business relationships, and to retain the
services of its officers, employees, agents, and independent contractors, and
shall not allow USSC to engage in any practice, take any action, or enter into
any transaction outside of the ordinary course of business or in violation of
this Agreement.  From the date of the execution of this Agreement to the date of
Closing of the transaction contemplated hereby, USSC and Sellers will not
without SDSP’s consent: (i) commit to or make any obligation which binds USSC to
an expense in excess of $10,000.00, (ii) sell any of USSC’s assets except in the
ordinary course of business, (iii) issue securities, options, warrants or
conversion rights, except as provided in this Agreement, (iv) distribute any
dividends, except and as provided in this Agreement, (v) subdivide or combine
any class of USSC’s stock, (vi) merge or enter into an agreement to merge or
sell substantially all of USSC’s assets, or (viii) enter into any transaction
wherein USSC’s common stock is converted into that of another security.

 

7.2          SDSP’s Examination.  USSC and Sellers shall cause USSC to permit
representatives of SDSP to have full access to and to examine, at all reasonable
times, and in a manner so as not to interfere with the normal business
operations of USSC, the books, records, properties, and assets of USSC.

 

7.3          Notice of Changes.  USSC shall give to SDSP prompt written notice
of any material adverse change in the financial condition, net income, assets,
liabilities, operations, or business of USSC.

 

8.             CONDITIONS PRECEDENT TO OBLIGATION OF SDSP

 

The obligation of SDSP to effect the transactions contemplated by this Agreement
is subject to the satisfaction on or prior to the Closing Date of the following
conditions, each of which may be waived by SDSP:

 

15

--------------------------------------------------------------------------------


 

8.1          Representations, Warranties and Agreements of Sellers.  All
representations and warranties of USSC and Sellers contained in this Agreement
shall be true and correct in all material respects as of the Closing Date with
the same effect as though such representations and warranties were made on the
Closing Date, except to the extent that such representations and warranties
expressly relate to any earlier date, and USSC and Sellers shall have performed
and complied with all the covenants and agreements and satisfied all the
conditions required by this Agreement to be performed, complied with or
satisfied by USSC and Sellers on or prior to the Closing Date.

 

8.2          No Adverse Change.  SDSP shall have determined to its satisfaction
that as of the Closing Date there has been no material adverse change in the
financial condition, net income, assets, liabilities, operations, or business of
USSC.

 

8.3          Transfer of Shares.  The certificates representing the Purchased
Shares shall have been transferred and conveyed by Sellers to SDSP in a manner
and by instruments acceptable to SDSP and its counsel, free and clear of all
liens, claims, encumbrances, or restrictions of any kind.  The certificates
representing the Issued Shares shall have been transferred and conveyed by USSC
to SDSP in a manner and by instruments acceptable to SDSP and its counsel, free
and clear of all liens, claims, encumbrances, or restrictions of any kind.

 

8.4          Delivery of Instruments.  USSC and Sellers shall have delivered to
SDSP the instruments identified in Section 4 to be delivered by them.

 

8.5          Completion of Due Diligence to SDSP’s Satisfaction.  SDSP shall
have completed its due diligence review of the business, assets, and liabilities
of USSC, and shall have found that the same are acceptable to SDSP in its sole
discretion.

 

9.             CONDITIONS PRECEDENT TO OBLIGATION OF USSC AND SELLERS

 

The obligation of USSC and Sellers to effect the transactions contemplated by
this Agreement subject to the satisfaction on or prior to the Closing Date of
the following conditions, each of which may be waived by USSC and Sellers:

 

9.1          Representations, Warranties and Agreements of SDSP.  All
representations and warranties of SDSP contained in this Agreement shall be true
and correct in all material respects as of the Closing Date with the same effect
as though such

 

16

--------------------------------------------------------------------------------


 

representations and warranties were made on the Closing Date, except to the
extent that such representations and warranties expressly relate to an earlier
date, and SDSP shall have performed and complied with all of the covenants and
agreements and satisfied all the conditions required by this Agreement to be
performed, complied with, or satisfied by SDSP on or prior to the Closing Date.

 

9.2          Delivery of Purchase Price.  SDSP shall have delivered the purchase
price as provided in Section 3.

 

10.          INDEMNIFICATION

 

10.1        General Indemnity.  USSC and Sellers, on a joint and several basis,
agree to indemnify, defend, and hold harmless SDSP and its respective successors
and assigns (the “SDSP Indemnified Parties”) from and against any Claims. 
Claims, as used in this subsection include any claims, damages, liabilities,
penalties, actions, suits, proceedings, demands, assessments, costs and
expenses, including reasonable attorneys fees, expenses of investigation, and
interest on any payment or expense, at the rate of eight percent (8%) per annum,
incurred by SDSP Indemnified Parties arising from or related to (i) any breach
of any representation, warranty, covenant or agreement made by USSC and Sellers
in this Agreement, (ii) any debts, liabilities, or obligations of any nature
(whether absolute, accrued, contingent, or otherwise and whether due or to
become due) of USSC occurring or existing before Closing that are not reflected
in and adequately provided for in the Financial Statements, (iii) any condition,
activity or event, caused in whole or in part, or engaged in, by USSC and that
existed or occurred prior to the Closing Date, (iv) the infringement or claimed
infringement by USSC on the rights or claimed rights of any person or entity
under or in respect to any intellectual property, (v) any tax liability of USSC
by any federal, state, or local taxing authority for any time period prior to
the Closing Date, (vi) SDSP’s ownership of common stock of USSC, (vii) SDSP’s
ownership, exercise, refusal to exercise or release of its right of first
refusal provided for in the Vegetable Oil Supply Agreement dated August 2, 1999,
(viii) any breach or alleged breach of the Vegetable Oil Supply Agreement dated
August 2, 2002, (ix) SDSP’s tender offers to purchase the Purchased Shares and
Issued Shares and all negotiations and agreements reached herein, (x) any
existing or potential liability arising out of any condition, activity, or event
existing or occurring prior to the Closing Date with respect to any property
comprising part of the properties or assets of USSC for which there is any
material risk of liability to any governmental entity or agency or any other
person or entity for the violation of any Environmental Laws or for which there
may be liability in tort, or otherwise, and which is related to or arises out of
an environmental condition including, if

 

17

--------------------------------------------------------------------------------


 

necessary, the costs and expenses of any remediation, transportation,
incineration, treatment, or other necessary and appropriate disposition or
mitigation of such environmental condition, (xi) each and every other Claim
arising from the acts or omissions of USSC arising or occurring through the
Closing, whether known or unknown, and (xii) any liability arising under the
alleged employment agreements of James N. Jackson and Richard W. Muckey
described in Section 5.12 of this Agreement.  Notwithstanding the foregoing, the
obligation of Sellers to indemnify, defend and hold harmless SDSP and its
respective successors and assigns from any and all Claims shall be limited to
one-fourth of the amount paid to Sellers as the purchase price for the Purchased
Shares, with each of the individual Seller’s obligation to indemnify limited to
one-fourth of the amount paid to such individual Seller.  Notwithstanding the
foregoing, the obligation of Sellers to indemnify, defend and hold harmless SDSP
and its respective successors and assigns shall not apply to subsection (xii)
above relating to any liability arising under the employment agreements of James
N. Jackson and Richard W. Muckey described in Section 5.12 of this Agreement or
any other employment contracts, oral or written.

 

10.2        SDSP Indemnity.  SDSP agrees to indemnify, defend and hold harmless
USSC and Sellers and their respective successors and assigns (the “Seller
Indemnified Parties”) from and against any Claims. Claims, as used in this
subsection, include any claims, damages, liabilities, penalties, actions, suits,
proceedings, demands, assessments, costs and expenses, including reasonable
attorneys fees, and expenses of investigation, incurred by Seller Indemnified
Parties arising from or related to any breach of any representation, warranty,
covenant or agreement made by SDSP in this Agreement.  If any Claim is filed or
brought against a Seller Indemnified Party which is or may be subject to SDSP’s
obligation to indemnify a Seller Indemnified Party as set forth in this
subparagraph, then a Seller Indemnified Party shall promptly give SDSP written
notice of that Claim and SDSP thereafter shall have the option to defend that
Claim at SDSP’s expense using attorneys selected by SDSP.

 

10.3        Other Indemnification Provisions.  The foregoing indemnification
provisions are in addition to, and not in derogation of, any other
indemnification provisions in this Agreement, or any contractual, statutory,
equitable, or common law remedy any party may have for the breach of any
representation, warranty, or covenant.

 

18

--------------------------------------------------------------------------------


 

11.          TERMINATION

 

11.1        Mutual Consent.  This Agreement may be terminated by the written
consent of all the parties.

 

11.2        By SDSP.  SDSP may terminate this Agreement prior to Closing by
giving written notice of termination to Sellers if: (i) Sellers have made a
material misrepresentation or are in material breach of the representations and
warranties contained in this Agreement; (ii) Sellers are in material default in
observance of or in the due and timely performance of any of the agreements and
covenants contained in the Agreement; or (iii) Sellers are in material breach of
a condition of Closing that has not been previously waived by SDSP.

 

11.3        By USSC and Sellers.  USSC and, Sellers may terminate this Agreement
prior to Closing by giving written notice of termination to SDSP if: (i) SDSP
has made a material misrepresentation or is in material breach of the
representations and warranties contained in this Agreement; (ii) SDSP is in
material breach of a condition of Closing that has not been previously waived by
USSC and Sellers.

 

11.4        Disclosure of Breach.  A breach may not be declared if the action or
inaction of a party is capable of cure and the party intending to declare the
breach has not given the other party at least 30 days’ prior written notice
within which such impending breach may be cured.

 

12.          DISPUTE RESOLUTION

 

12.1        Mediation.  The parties hope there will be no disputes arising out
of this transaction.  To that end, each commits to cooperate in good faith and
to deal fairly in performing its duties under this Agreement in order to
accomplish their mutual objectives and avoid disputes.  But if a dispute arises,
the parties agree to resolve all disputes by the following alternate dispute
resolution process. The parties will seek a fair and prompt negotiated
resolution, but if this is not successful, all disputes shall be resolved by
binding arbitration; provided, however, that during this process, at the request
of either party made not later than twenty-five (25) days after the initial
arbitration demand, the parties will attempt to resolve any dispute by
nonbinding mediation (but without delaying the arbitration hearing date).  The
parties recognize that negotiation or mediation may not be appropriate to
resolve some disputes and agree that either party may proceed with

 

19

--------------------------------------------------------------------------------


 

arbitration without negotiating or mediating.  The parties confirm that by
agreeing to this alternate dispute resolution process, they intend to give up
their right to have any dispute decided in court by a judge or jury, except to
the extent that there is a right to appeal provided under Section 12.4.

 

12.2        Binding Arbitration.  Any claim between the parties, including but
not limited to those arising out of or relating to this Agreement and any claim
based on or arising from an alleged tort, shall be determined by arbitration in
Des Moines, Iowa (or some other place as the parties may agree).  If a party
demands a total award greater than $250,000, including interest, attorneys’
fees, and costs, then any party may require that there be three (3) neutral
arbitrators.  If the parties cannot agree on the identity of the arbitrator(s)
within ten (10) days of the arbitration demand, the arbitrator(s) shall be
selected by the administrator of the American Arbitration Association (AAA)
office having jurisdiction over Des Moines, Iowa, from its Large, Complex Case
Panel (or have similar professional credentials).  Each arbitrator shall be an
attorney with at least fifteen (15) years’ experience in commercial law and
shall reside in Iowa.  Whether a claim is covered by this Agreement shall be
determined by the arbitrator(s).  All statutes of limitations which would
otherwise be applicable shall apply to any arbitration proceeding hereunder.

 

12.3        Procedures.  The arbitration shall be conducted in accordance with
the AAA Commercial Arbitration Rules with Expedited Procedures, as modified by
this Agreement.  There shall be no dispositive motion practice.  As may be shown
to be necessary to ensure a fair hearing, the arbitrator(s) may authorize
limited discovery, and may enter pre-hearing orders regarding (without
limitation) scheduling, document exchange, witness disclosure and issues to be
heard.  The arbitrator(s) shall not be bound by the rules of evidence or of
civil procedure, but may consider such writings and oral presentations as
reasonable business people would use in the conduct of their day-to-day affairs,
and may require the parties to submit some or all of their case by written
declaration or such other manner of presentation as the arbitrator(s) may
determine to be appropriate.  The parties intend to limit live testimony and
cross-examination to the extent necessary to ensure a fair hearing on material
issues.

 

12.4        Hearing and Award.  The arbitrator(s) shall take such steps as may
be necessary to hold a private  hearing within 90 days of the initial demand for
arbitration and to conclude the hearing within three days; and the
arbitrator(s)’s written decision shall be made not later than 14 calendar days
after the hearing.  The parties have included these time limits in order to
expedite the proceeding, but they are not jurisdictional, and the

 

20

--------------------------------------------------------------------------------


 

arbitrator(s) may, for good cause afford or permit reasonable extensions or
delays, which shall not affect the validity of the award.  The written decision
shall contain a brief statement of the claim(s) determined and the award made on
each claim.  In making the decision and award, the arbitrator(s) shall apply
applicable substantive law.  Absent fraud, collusion or willful misconduct by an
arbitrator, the award shall be final, and judgment may be entered in any court
having jurisdiction thereof.  The arbitrator(s) may award injunctive relief or
any other remedy available from a judge, including the joinder of parties or
consolidation of this arbitration with any other involving common issues of law
or fact or which may promote judicial economy, and may award attorneys’ fees and
costs to the prevailing party but shall not have the power to award punitive or
exemplary damages.  The decision and award of the arbitrators need not be
unanimous; rather, the decision and award of two arbitrators shall be final.

 

13.          GENERAL PROVISIONS

 

13.1        Entire Agreement.  This Agreement contains and constitutes the
entire agreement between the parties regarding the subject matter hereof and
supersedes all prior agreements and understandings between the parties relating
to the subject matter of this Agreement.  There are no agreements,
understandings, restrictions, warranties, or representations between the parties
relating to the subject matter hereof other than those set forth in this
Agreement.  This Agreement is not intended to have any legal effect whatsoever,
or to be a legally binding agreement, or any evidence thereof, until it has been
signed by the USSC, Sellers, and SDSP.

 

13.2        Schedule.  Schedules attached are made a part of this Agreement by
this reference.

 

13.3        Third Party Consents.  USSC, Sellers, and SDSP mutually agree to
cooperate and use reasonable, good faith efforts to prepare all documentation,
to effect all filings, and to obtain all permits, consents, approvals, and
authorizations of all third parties and governmental bodies as may be necessary
to consummate the transactions contemplated by this Agreement.

 

13.4        Further Actions.  From time to time, as and when requested by any
party hereto, the other party shall execute and deliver, or cause to be executed
and delivered, all such documents and instruments and shall take, or cause to be
taken, all such further or other actions as such other party may reasonably deem
necessary or desirable to consummate the transactions contemplated by this
Agreement.

 

21

--------------------------------------------------------------------------------


 

13.5        Publicity.  The parties hereto agree that no public release or
announcement concerning the terms of the transactions contemplated by this
Agreement shall be issued by any party without the prior written consent of the
other party (which consent shall not be unreasonably withheld), except as such
release or announcement may be required by law.

 

13.6        Amendment.  This Agreement may not be amended, modified, or
terminated except by an instrument in writing signed by all parties to this
Agreement.

 

13.7        Construction.  All pronouns and any variations thereof shall be
deemed to refer to the masculine, feminine, or neuter gender thereof or to the
plurals of each, as the identity of the person or persons or the context may
require.  The descriptive headings contained in this Agreement are for reference
purposes only and are not intended to describe, interpret, define or limit the
scope, extent or intent of this Agreement or any provision contained in this
Agreement.

 

13.8        Invalidity.  If any provision contained in this Agreement shall for
any reason be held to be invalid, illegal, void, or unenforceable in any
respect, such provision shall be deemed modified so as to constitute a provision
conforming as nearly as possible to such invalid, illegal, void, or
unenforceable provision while still remaining valid and enforceable; and the
remaining terms or provisions contained herein shall not be affected thereby.

 

13.9        Payment of Expenses.  Whether or not the transactions contemplated
by this Agreement are consummated, each of the parties to this Agreement shall
be responsible for its own costs and expenses incurred in connection with the
preparation and negotiation of this Agreement and the transactions-contemplated
hereby.

 

13.10      Binding Effect and Assignment.  This Agreement shall be binding upon
and shall inure to the benefit of the parties hereto and their respective legal
representatives, successors and permitted assigns.  SDSP may assign its rights
under this Agreement to a related entity, and SDSP and its assignee shall be
fully obligated, responsible and liable for the performance of SDSP’s
obligations hereunder regardless of any such assignment.  USSC and Sellers may
not assign any of their rights or delegate any of their obligations hereunder. 
Any assignment in violation hereof shall be void.

 

22

--------------------------------------------------------------------------------


 

13.11      Attorneys’ Fees.  In the event any party instigates litigation or any
proceeding to enforce or protect its rights under this Agreement, the party
substantially prevailing in any such litigation or proceeding shall be entitled,
in addition to all other relief, to reasonable attorneys fees, out-of-pocket
costs and disbursements relating to such litigation or proceeding.

 

13.12      Notices.  All notices and other communications hereunder shall be (i)
in writing, dated with the current date of such notice, and signed by the party
giving such notice, and (ii) mailed, postpaid, registered or certified, return
receipt requested, addressed to the party to be notified, or delivered by
personal delivery, by overnight courier, or facsimile.  Notice shall be deemed
given when received by the party to be notified or when the party to be notified
refuses to accept delivery of the notice.  The initial addresses of the parties
shall be as follows:

 

If to SDSP:

South Dakota Soybean Processors, LLC

Post Office Box 500

100 Caspian Avenue

Volga, SD 57071

Attn: Rodney Christianson

 

With a copy to:

Woods, Fuller, Shultz & Smith P.C.

Post Office Box 5027

300 South Phillips Avenue, Suite 300

Sioux Falls, South Dakota 57104

Attn: James M. Wiederrich

 

If to USSC:

Urethane Soy Systems, Co.

535 Elm Place

P.O. Box 569

Princeton, Illinois 61356

 

If to Sellers:

Bruce Kurth

637 East Peru Street

Princeton, IL 61356

 

23

--------------------------------------------------------------------------------


 

Ed Kurth

2105 Willow Way

Princeton, IL 61356

 

John Kurth

25 South Sixth Street

Princeton, IL 63156

 

Richard Kurth

11040 Highway 92

Walnut, IL 61376

 

John Wawak

902 South Bruner

Hinsdale, IL 60521

 

Forrest Hickman

Post Office Box 75

Dover, IL 61323

 

The parties hereto shall have the right from time to time to change their
respective addresses by written notice to the other parties.

 

13.13      Definition of Knowledge.  As used in this Agreement, USSC’s and
Sellers’ “knowledge” shall include the knowledge of USSC and Sellers and the
employees and agents thereof.

 

13.14      Time Is of the Essence.  Time shall be of the essence with respect to
this Agreement and the consummation of the transactions contemplated hereby.

 

13.15      Remedies.  Except as specifically set forth in this Agreement, none
of the remedies provided for in this Agreement shall be the exclusive remedy of
either party for a breach of this Agreement.  The parties hereto shall have the
right to seek any other remedy at law or in equity in lieu of or in addition to
any remedies provided for in this Agreement.

 

24

--------------------------------------------------------------------------------


 

13.16      Survival of Obligations.  To the extent necessary to carry out the
terms and provisions of this Agreement, the obligations and rights arising from
or related to this Agreement shall survive the Closing and shall not be merged
into the various documents executed and delivered at the time of the Closing.

 

13.17      Waiver.  No waiver of any breach or default hereunder shall be
considered valid unless in writing and signed by the party giving such waiver,
and no such waiver shall be deemed a waiver of any subsequent breach or default
of the same or similar nature.

 

13.18      No Strict Construction.  The parties and their counsel have
participated jointly in the negotiation and drafting of this Agreement.  In the
event an ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as if drafted jointly by the parties hereto and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any provisions of this Agreement

 

13.19      Governing Law.  This Agreement shall be construed, enforced, and
governed in accordance with the laws of the State of Iowa.

 

13.20.     Venue.  Venue for any legal action arising out of this Agreement
shall lie in Polk County, Iowa.

 

13.21      Counterparts.  This Agreement may be executed in one or more
counterparts, all of which taken together shall constitute one and the same
instrument.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

 

 

 

SOUTH DAKOTA SOYBEAN
PROCESSORS, LLC

 

 

 

 

 

 

 

 

 

By

  /s/ Rodney Christianson

 

 

 

Its Chief Executive Officer

 

 

25

--------------------------------------------------------------------------------


 

 

 

URETHANE SOY SYSTEMS, CO.

 

 

 

 

 

 

 

 

 

 

By

  /s/ Thomas Kurth

 

 

 

Its President

 

 

 

 

 

 

 

 

 

 

 

/s/ Bruce Kurth

 

 

 

Bruce Kurth

 

 

 

 

 

 

 

 

 

 

 

/s/ Ed Kurth

 

 

 

Ed Kurth

 

 

 

 

 

 

 

 

 

 

 

/s/ John Kurth

 

 

 

John Kurth

 

 

 

 

 

 

 

 

 

 

 

/s/ Richard Kurth

 

 

 

Richard Kurth

 

 

 

 

 

 

 

 

 

 

 

/s/ John Wawak

 

 

 

John Wawak

 

 

 

 

 

 

 

 

 

 

 

/s/ Forrest Hickman

 

 

 

Forrest Hickman

 

 

26

--------------------------------------------------------------------------------